Citation Nr: 1131211	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 8, 2005, for entitlement to special monthly compensation based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) was received on October 12, 2004.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) was granted in a January 2006 rating decision effective August 8, 2005.

3.  The criteria for entitlement to special monthly pension based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) were met as of October 12, 2004.


CONCLUSION OF LAW

The criteria for an effective date of October 12, 2004, for the award of entitlement to special monthly compensation based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2), have been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.350, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board begins by noting that as entitlement to special monthly compensation based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) has been granted, and an effective date has been assigned the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The file contains the Veteran's original application for compensation benefits, service treatment records, correspondence, and VA treatment reports that are relevant to the issue before the Board.  Neither the Veteran nor his representative reports that there is pertinent outstanding evidence.  Hence, VA has fulfilled its duty to assist the appellant with respect to this claim.

The Veteran seeks an effective date earlier than August 8, 2005, for entitlement to special monthly compensation based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2010); VAOPGCPREC 12-98 (1998).

Under 38 C.F.R. § 3.157(b)(1) a medical report will only be considered an informal claim "when such report[ ] relate[s] to examination or treatment of a disability for which service- connection has previously been established."  38 C.F.R. § 3.157(b)(1); see Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993); see also MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006).

With respect to the relevant statutory authority regarding special monthly compensation based on the need for regular aid and attendance, if any service member is in need of regular aid and attendance for a service connected disability, then, in addition to other possible special monthly compensation, the service member shall be paid a monthly aid and attendance allowance.  38 U.S.C.A. § 1114(r)(1).  (This rate of aid and attendance is "R-1.").  In the alternative, a higher rate of aid and attendance benefits is awarded if the service member, in addition to such need for regular aid and attendance, is in need of a higher level of care.  The higher rate is warranted if the service member, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.  A higher level of care shall be considered to be needed for personal health-care services provided on a daily basis in the service member's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 U.S.C.A. §1114(r)(2).  (This rate of aid and attendance is "R-2.").  

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further definitions on when aid and attendance benefits are to be granted.  These regulations also provide criteria as to when an R-1 rate is to be granted and when an R-2 rate is to be granted.  The following are criteria in determining the need for regular aid and attendance: inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

As to the R-2 rate, personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions that require professional health-care training or the regular supervision of a trained health-care professional.  A licensed health-care professional includes (but is not limited to) a doctor, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision.  The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b). 

The provisions regarding the basic criteria for a higher level aid and attendance allowance are to be strictly construed.  This higher level allowance is to be granted only when the Veteran's need is clearly established, and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

On October 12, 2004, the Veteran filed a claim of entitlement to special monthly compensation based the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) at the RO.  In addition, he submitted an undated "Letter From Treating Physician Regarding Higher Aid and Attendance Under 38 U.S.C. § 1114(r)(2)" completed and signed by a physician.  The letter indicates that he was limited in the use of his hands, arms, and legs, and was completely dependent on others for total care.  The letter states that his spinal cord condition was permanent and that he required assistance with bowel care on a daily basis; bladder irrigation on a twice daily basis; transferring in and out of bed, in and out of a wheelchair, and in and out of a van/car; positioning; monitoring of temperature and blood pressure; sterile catheterization and changes in medication; daily monitoring for distention of the bladder preventing reflux; physical therapy and daily range of motion exercises to prevent contractures and to maintain muscle tone; complete preparation of food including seasoning and cutting to bite size; cleaning of urinary devices daily; daily hygiene care such as brushing teeth, shaving, and combing hair; and bathing/showering on a daily basis.  The statement reflects that he was to be cared for by his wife, who had been trained by employees of the Spinal Cord Injury Hospital Based Home Care Program and would be supervised by employees of the Spinal Cord Injury Hospital Based Home Care Program.  

The record does not reveal any evidence of the Veteran's need for personal health-care services by a licensed health-care professional.  Rather, in the year prior to October 2004 he was noted to be planning to be involved in the wheelchair games.

In December 2004 the Veteran was afforded a VA Compensation and Pension (C&P) aid and attendance examination.  The Veteran was noted to have a history of neurogenic bowel, neurogenic bladder, multiple sclerosis, and depressive disorder.  He was reported to have been medically discharged from service and that he has stayed home retired ever since.  He was able to ambulate with a cane until April 2004 when his condition worsened and he remained in a wheelchair.  His upper extremities had weakened and he was unable to self-feed and choked seldomly.  The Veteran reported that his wife was taking care of him for all daily activities like bathing, toileting, dressing, shaving, and assistance in attending appointments.

The Veteran arrived for the examination by private car with his wife.  He was not hospitalized or permanently bedridden, had no major vision problem and was capable of managing benefits, but his wife managed his financial benefits by mutual agreement.  

The Veteran was noted to have advanced multiple sclerosis and to be unable to perform self-care on daily basis such as bathing, ambulating, dressing, and feeding.  His normal day includes eating a breakfast prepared by his wife, watching television, eating a lunch prepared by his wife, speaking with his children, eating dinner, and going to sleep around 10 pm.

Physical examination revealed that the Veteran was wheelchair bound.  As to his upper extremities, he was unable to carry out activities of daily living and attend to the needs of nature by himself without the assistance of his wife.  As to his lower extremities he was bound to his wheelchair for transfer and was unable to move his lower extremities, bear weight, or maintain balance.  He was unable to walk well by himself.  He left his house only when he was taken out by his wife.  The restrictions were noted to be permanent and irreversible due to his multiple sclerosis.  

In a VA treatment note, dated on August 2, 2005, another aid and attendance statement from a VA physician was included.  The information and opinion provided were the same as that received with the initial claim in October 2004.

In a VA treatment note, dated on August 8, 2005, the Veteran was noted to have suffered an exacerbation of his multiple sclerosis.

The Veteran's spouse completed her Bachelors of Science in Nursing degree in May 1981.  A registry certificate indicates that the Veteran's spouse was licensed as a nurse from October 2004 to July 2007.

The Board finds that an effective date of October 12, 2004, and no earlier, is warranted for entitlement to special monthly compensation on the basis of the need for aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2).  A claim for special monthly compensation on the basis of the need for aid and attendance at the higher level was received by the RO on October 12, 2004.  Along with the claim, the Veteran submitted an undated form completed by a VA physician indicating that in addition to the need for regular aid and attendance, he needed personal health care services provided on a daily basis in his home by an individual licensed to provide the service or an individual who is under the regular supervision of a licensed health care professional.  The services that he required as of October 2004 included bladder irrigation on a twice daily basis using sterile technique and sterile catheterization changes.  The Board also notes that the Veteran's spouse was noted in the aid and attendance at the higher level statement to be the individual who would care for him.  It states that she was trained by employees of the Spinal Cord Injury Hospital Based Home Care Program and would be supervised by employees of the Spinal Cord Injury Hospital Based Home Care Program.  Further, the evidence shows that as of October 2004, the Veteran's spouse had received her Bachelors of Science in Nursing degree and was licensed as a nurse.  In the year prior to October 12, 2004, his condition did not manifest symptomolgy more nearly approximate to that required for entitlement to special monthly compensation on the basis of the need for aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) as demonstrated by his ability to participate in the wheelchair games.  As such, as a claim of entitlement to special monthly compensation on the basis of the need for aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) was initially received on October 12, 2004, that the Veteran met the criteria for special monthly compensation on the basis of the need for aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2) were met at the time of the receipt of the claim, and as the medical evidence of record for the year prior to October 12, 2004, does not reveal entitlement to special monthly compensation on the basis of the need for aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2), an effective date of October 12, 2004, is granted.


ORDER

An effective date of October 12, 2004, for entitlement to special monthly compensation based on the need for regular aid and attendance at the higher level under 38 U.S.C.A. § 1114(r)(2), is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


